REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments, the rejection of claim 12 under 35 U.S.C. 112 (a) has been overcome since the claim has been amended to recite a method for determining an increased likelihood that a subject has liver cancer and treating liver cancer, and therefore the specification enables any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with the claim.  As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Nakumura et al. (U.S. Patent Pub. No. 2011/0070245), Hamamota et al. (U.S. Patent No. 8,927,209) and Zhao et al. (Molec. Clinical Oncology (2013) 1:593-598), and no additional prior art was identified that teaches a method for determining an increased likelihood that a subject has liver cancer and treating liver cancer as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637